DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made to Applicant’s claim to priority to PCT No. GB2018/052453 filed August 30, 2018 and to Foreign App. No. GB 1713899.1 filed August 30, 2017. 

Status of claims  
This Office Action is responsive to the amendment filed on February 12, 2020. As directed by the amendment: claim 45 has been cancelled. Thus, claims 1-6, 9-13, 15-17, 21-22, 25-26, 30 and 34-35 are presently pending in this application, with claims 34-35 being withdrawn from consideration.

Election/Restrictions
Applicant’s election of Group I, claim(s) 1-6,9-13,15-17,21-22,25-26, and 30, drawn to a multi-unit dose dry powder medicament delivery device in the reply filed on September 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "27" and "17", have both been used to designate “shuttle valve”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 9-10 are objected to because of the following informalities:  
Claim 1 recites “with an inner member”, ln 3 should read -- with an inner sleeve--;  
Claim 9 recites “wherein the medicament cartridge comprises an elongate member”, ln 2 should read --comprising a medicament cartridge comprising an elongate member--;
Claim 10 recites “wherein the medicament cartridge is provided with a closure sleeve”, ln 2 should read --comprising a medicament cartridge provided with a closure sleeve--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25, and claim 26 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “A method of delivering a medicament to a patient which comprises the use of a dry powder medicament delivery device according to claim 1.”, ln 1-2 which fails to claim a process without setting forth any steps. Specifically, claim 25 merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q) For the purpose of this Office Action claim 25 is interpreted as reciting --A method of delivering a medicament to a patient which comprises delivering a medicament to a patient using of a dry powder medicament delivery device according to claim 1.--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10, and claim 11 by dependency, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 9 and 10 depend from cancelled claim 7, therefore cannot further limit the subject matter of the claims upon which they depend. Examiner believes this is a typographical error and claims 9 and 10 should depend from independent claim 1. Therefore, for the purpose of this Office Action, claims 9 and 10 have been interpreted as depending from claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-13, 15-17, 21-22, 25-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Boyes et al. (U.S. Pub. No. 2014/0364837; hereinafter: “Boyes”) in view of Futatsuka (JP 4986192 B2; a machine translation is relied upon herein).
Regarding Claim 1, Boyes discloses a dry powder medicament delivery device comprising: a first element (3; Fig. 1a-1c) comprising a single use nozzle (6; Fig. 1a-2c) located in a body (5; Fig. 1a-1c) which is at least partially lined with an inner sleeve (7, 8, area to receive 2 and 9; Fig. 1a-2c), said inner sleeve comprising an airway (7; Fig. 1a-2c) and a cartridge seat (area to receive 2 and 9; Fig. 1a-2c; ¶¶ 0113-0123); and a second element (4, 31, 32, 33; Fig. 1a-6b; ¶¶ 0113-0123), said second element comprising an actuator (4, 31, 32, 33; Fig. 1a-3) provided with an air source (31; Fig. 3) and a valve (32; Fig. 3; ¶¶ 0041-0043, 0048, 0117; Claim 13).
Boyes does not specifically disclose the dry powder medicament delivery device wherein the second element is adapted to be releasably attached to the first element. 
Futatsuka teaches a medication device comprising a first element (13, 13a, 13b, 13c, 13d; Fig. 1-2) releasable attached to a second element (11, 11a, 11b, 11c; Fig. 1-2) by a releasable attachment (11b, 13c; ¶¶ 0023-0024) for the purpose of providing repeatable releasable hermetically sealed attachment of the first element to the second element (¶¶ 0023-0024). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the dry powder medicament delivery device of Boyes to include the second element being releasably attached to the first element as taught by Futatsuka for the purpose of providing repeatable releasable hermetically sealed attachment of the first element to the second element (See Futatsuka: ¶¶ 0023-0024).
 Regarding Claim 2, the modified device of Boyes discloses the dry powder medicament delivery device wherein the inner sleeve comprises a baffle element (A, Fig. A annotated below).

    PNG
    media_image1.png
    300
    734
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 2c of Boyes.
Regarding Claim 3, the modified device of Boyes discloses the dry powder medicament delivery device wherein the releasable attachment of the first element to the second element comprises a screw fit (See Futatsuka: Fig. 1-2; ¶¶ 0023-0024).
Regarding Claim 4, the modified device of Boyes discloses the dry powder medicament delivery device wherein the inner sleeve is provided with a shuttle valve (B, Fig. A annotated above and A, Fig. B annotated below; See Boyes: ¶¶ 0113-0118, 0126-0130; Examiner notes: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In this case, Boyes discloses a shuttle valve as defined by Applicant’s disclosure (the shuttle valve 27, 27a, 27b; Fig. 5-6; Pg. 20, ln 20 to Pg. 21, ln 19).].

    PNG
    media_image2.png
    205
    495
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 11a of Boyes.

Regarding Claim 5, the modified device of Boyes discloses the dry powder medicament delivery device wherein the shuttle valve is dimensioned such that in the closed position it blocks the airway only until the device is primed by a user (See Boyes: Fig. 1c, 2b, 2c, 11a-11b; ¶¶ 0113-0116, 0121, 0126-0130).
Regarding Claim 6, the modified device of Boyes discloses the dry powder medicament delivery device wherein the shuttle valve is provided with a pair of orifices (See Boyes: 7 and 8; Fig. 2b, 2c and 27 and 28; Fig. 11b) which, when a device is primed, align with the airway of the device (See Boyes: ¶¶ 0113-0116, 0121, 0126-0130).
Regarding Claim 9, the modified device of Boyes discloses the dry powder medicament delivery device comprising a medicament cartridge (See Boyes: 9, 10, 11; Fig. 1a, 1b, 2b, 2c, 7a-7c) comprising an elongate member (See Boyes: 9; Fig. 1a, 1b, 2a-2c) provided with an inset cavity (See Boyes: 10; Fig. 2b, 2c, 7a-7c) which acts as a medicament reservoir (See Boyes: ¶¶ 0113-0123).
Regarding Claim 10, the modified device of Boyes discloses the dry powder medicament delivery device comprising a medicament cartridge (See Boyes: 9, 10, 11; Fig. 1a, 1b, 2b, 2c, 7a-7c) provided with a closure sleeve (See Boyes: 11 Fig. 2b, 2c, 7a-7c; ¶¶ 0113-0116, 0121-0123).
Regarding Claim 11, the modified device of Boyes discloses the dry powder medicament delivery device wherein the closure sleeve is slidably mounted around the inset cavity (See Boyes: Fig. 7a-7c; ¶¶ 0113-0116, 0121-0123).
Regarding Claim 12, the modified device of Boyes discloses the dry powder medicament delivery device wherein the actuator in the second element comprises a spigot element (See Boyes: 4; Fig. 1a-2c) which, when inserted into the first element, pushes the medicament container into position for delivery of the medicament (See Boyes: ¶¶ 0114, 0122).
Regarding Claim 13, the modified device of Boyes discloses the dry powder medicament delivery device wherein the spigot element is provided with at least one aperture (C, Fig. A annotated above) to enable air to pass from the air source and valve through the spigot (See Boyes: Fig. 2c; ¶¶ 0098, 0117)
Regarding Claim 15, the modified device of Boyes discloses the dry powder medicament delivery device wherein the valve is a burst valve (See Boyes: ¶¶ 0041-0043, 0048; Claim 13).
Regarding Claim 16, the modified device of Boyes discloses the dry powder medicament delivery device wherein the device is suitable for the treatment of a respiratory disorder (See Boyes: ¶¶ 0002, 0006, 0050, 0076; Claim 39).
Regarding Claim 17, the modified device of Boyes discloses the dry powder medicament delivery device wherein the device is a nasal inhaler (See Boyes: ¶¶ 0006, 0035-0037, 0039, 0041, 0042, 0049, 0051, 0056-0061, 0080, 0114).

Regarding Claim 21, Boyes discloses a dry powder medicament delivery device kit comprising: a first element (3; Fig. 1a-1c) comprising a single use nozzle (6; Fig. 1a-2c) located in a body (5; Fig. 1a-1c) which is at least partially lined with an inner sleeve (7, 8, area to receive 2 and 9; Fig. 1a-2c), said inner sleeve comprising an airway (7; Fig. 1a-2c) and a cartridge seat (area to receive 2 and 9; Fig. 1a-2c; ¶¶ 0113-0123); and a second element (4, 31, 32, 33; Fig. 1a-6b; ¶¶ 0113-0123), said second element comprising an actuator (31, 32, 33; Fig. 3) provided with an air source (31; Fig. 3) and a valve (32; Fig. 3; ¶¶ 0041-0043, 0048, 0117; Claim 13) and at least one cartridge (9, 10, 11; Fig. 1a, 1b, 2b, 2c, 7a-7c) comprising a dry powder medicament (within 10; Fig. 2b, 2c, 7a-7c ; ¶¶ 0113-0123).
Boyes does not specifically disclose the dry powder medicament delivery device kit wherein the second element is adapted to be releasably attached to the first element. 
Futatsuka teaches a medication device comprising a first element (13, 13a, 13b, 13c, 13d; Fig. 1-2) releasable attached to a second element (11, 11a, 11b, 11c; Fig. 1-2) by a releasable attachment (11b, 13c; ¶¶ 0023-0024) for the purpose of providing repeatable releasable hermetically sealed attachment of the first element to the second element (¶¶ 0023-0024). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the dry powder medicament delivery device kit of Boyes to include the second element being releasably attached to the first element as taught by Futatsuka for the purpose of providing repeatable releasable hermetically sealed attachment of the first element to the second element (See Futatsuka: ¶¶ 0023-0024).
Regarding Claim 22, the modified device of Boyes discloses the dry powder medicament delivery device wherein the inner sleeve is provided with a shuttle valve (B, Fig. A annotated above and A, Fig. B annotated above; See Boyes: ¶¶ 0113-0118, 0126-0130; Examiner notes: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In this case, Boyes discloses a shuttle valve as defined by Applicant’s disclosure (the shuttle valve 27, 27a, 27b; Fig. 5-6; Pg. 20, ln 20 to Pg. 21, ln 19).].

Regarding Claim 25, the modified device of Boyes discloses a method of delivering a medicament to a patient which comprises delivering a medicament to a patient (See Boyes: ¶¶ 0058, 0067-0078, 0113-0123; Claim 33) using of a dry powder medicament delivery device according to claim 1 (shown above).
Regarding Claim 26, the modified device of Boyes discloses the method wherein the inner sleeve is provided with a shuttle valve (B, Fig. A annotated above and A, Fig. B annotated above; See Boyes: ¶¶ 0113-0118, 0126-0130; Examiner notes: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In this case, Boyes discloses a shuttle valve as defined by Applicant’s disclosure (the shuttle valve 27, 27a, 27b; Fig. 5-6; Pg. 20, ln 20 to Pg. 21, ln 19).].

Regarding Claim 30, the modified device of Boyes discloses a method of treatment of a patient with a disorder or prevention of a disorder which comprises the administration to the patient a suitable medicament (the modified device of ¶¶ 0058, 0067-0078, 0113-0123; Claim 33) using a medicament delivery device according to claim 1 (shown above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smutney et al. (U.S. Pub. No. 2014/0014106) discloses a dry powder drug delivery system and methods (Fig. 7-9). 
Smutney et al. (U.S. 2009/0241949) discloses a dry powder inhalation system (Fig. 1-7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785